In Mandamus. On S.CiPrac.R. X(5) determination, relator’s motion for leave to amend complaint, and respondents’ motion to dismiss.
IT IS ORDERED that relator’s motion for leave to amend its complaint be, and hereby is granted.
IT IS FURTHER ORDERED that respondents’ motion to dismiss be, and hereby is, denied, and that an alternative writ be, and hereby is, granted, and that a schedule for the presentation of evidence and briefs be issued.
Moyer, C. J., and Lundberg Stratton, J., would grant the motion to dismiss.